DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed April 5, 2019 are approved.

Specification
The substitute specification filed April 5, 2019 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the gear arrangement” in lines 1 to 2.  It is unclear if this limitation is intended to represent the same structure as the previously set forth “gearing arrangement”.  Similarly note such throughout the claims.  
In claim 1, it is unclear if Applicant intends to positively claim the combination of a gearing arrangement and a spindle drive, or the subcombination of a gearing arrangement for use with a spindle drive.  Line 1 appears to set forth the subcombination.  Note the recitation “gearing arrangement for a spindle drive.  Lines 5 to 6 appear to set forth the combination.  Note 
Claim 1 recites the limitation “is rotatably and/or pivotably supported” in lines 5 to 6.  It is unclear which of the features (i.e. rotatably, or pivotably, or rotatably and pivotably) is intended to be positively defined.  Note similar language throughout the claims. 
Claim 1 recites the limitation “at least one receiving member for receiving the at least one pivot axle the at least one receiving member” in lines 7 to 8.  This recitation is grammatically vague.

Claim 10 recites the limitation “an electric motor operatively connected to the electric motor”.  It is unclear how the electric motor is considered connected to itself.
Claim 10 recites the limitation “the electric motor” in line 2.  There is insufficient antecedent basis for this limitation in the claims.
The remaining claims are indefinite at least since each depends from an indefinite claim.  Applicant is advised that numerous instances of the specific citations above can be found throughout the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015113929A1.
Note a gearing arrangement for a spindle drive, the gear arrangement comprising: a gear housing (120); a gear holder (170); and at least one pivot axle (165), about which the spindle drive is rotatably and/or pivotably supported, the at least one pivot axle being formed by at least one of the gear housing (120) and the gear holder (170), and/or at least one receiving member (120) for receiving the at least one pivot axle the at least one receiving member being formed by at least one of the gear housing (120) and the gear holder (170).
Regarding claim 2, note a gear cover (180), wherein the at least one pivot axle (165), about which the spindle drive is rotatably and/or pivotably supported, and/or the at least one receiving member (120) for receiving the at least one pivot axle is formed by the gear housing (120), the gear cover (180) and the gear holder (160).
Regarding claim 3, note the gear arrangement comprises a component group (120, 170, 180, 165), which comprises as components the gear housing 9120), the gear holder (170) and a gear cover (180); the at least one pivot axle, about which the spindle drive is rotatably and/or pivotably supported, is formed by at least one of the components (165) of the component group; and the at least one receiving member (120) for receiving the at least one pivot axle is formed by at least one other of the components of the component group.
Regarding claim 4, note the at least one component (165) of the component group, which forms the at least one pivot axle, and the at least one other component of the component 
Regarding claim 5, note the gear cover (180) or at least an outer side of the gear cover is constructed to be concave or convex (see the convex outer corner in Figure 1).
Regarding claim 6, note a threaded spindle (150).
Regarding claim 7, note the at least one pivot axle comprises at least one pin, wherein pivot axle 165 is one or more elongated projections (i.e. pins) between elements 120 and 170.
Regarding claim 8, note the at least one pin is constructed as a component or portion of the gear housing (120), the gear holder and/or the gear cover thereon.

Claims 9, 10, and 13-18,  as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015113929A1.
Note a spindle drive comprising a gearing arrangement, the gear arrangement comprising: a gear housing (120); a gear holder (170); and at least one pivot axle (165), about which the spindle drive is rotatably and/or pivotably supported, the at least one pivot axle being formed by at least one of the gear housing and the gear holder, and/or at least one receiving member (120) for receiving the at least one pivot axle, the at least one receiving member being formed by at least one of the gear housing (120) and the gear holder.
Regarding claim 10, note an electric motor (20) operatively connected to the electric motor (20).
Regarding claim 13, note the gear arrangement (120, 170, 180, 165) comprises a component group comprising, as components, the gear housing, the gear holder and a gear cover (180); the at least one pivot axle is formed by at least one of the components of the component group; and the at least one receiving member is formed by at least one other of the components of the component group.

Regarding claim 15, note the gear cover (180) or at least an outer side of the gear cover is constructed to be concave or convex (see the convex outer corner in Figure 1).
Regarding claim 16, note a threaded spindle (150) operatively connected to the gearing arrangement.
Regarding claim 17, note the at least one pivot axle comprises at least one pin, wherein pivot axle 165 is one or more elongated projections (i.e. pins) between elements 120 and 170.
Regarding claim 18, note the at least one pin is constructed as a component or portion of the gear housing (120), the gear holder and/or the gear cover thereon.

Claims 11 and 12, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015113929A1.
Note a vehicle seat (see line 1 of the abstract) comprising at least one spindle drive comprising a gearing arrangement, the gear arrangement comprising: a gear housing (120); a gear holder (160); and at least one pivot axle (165), about which the spindle drive is rotatably and/or pivotably supported, the at least one pivot axle being formed by at least one of the gear housing and the gear holder, and/or at least one receiving member (120) for receiving the at least one pivot axle, the at least one receiving member being formed by at least one of the gear housing (120) and the gear holder.
Regarding claim 12, note the gear arrangement comprises a component group (120, 170, 180, 165) comprising, as components, the gear housing, the gear holder and a gear cover; the at least one pivot axle (165) is formed by at least one of the components of the component 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.